


Exhibit 10.5

 

233 South Wacker Drive, Suite 2800
Chicago, Illinois 60606
Tel 312-234-2732
Fax 312-234-3603

 

Bank of America N. A.

 

TO:

Mandalay Resort Group
2880 LasVegas Blvd-South
Las Vegas, NV 89109

 

 

ATTN:

Amy Preiss

TEL:

702 632 6820

FAX.

702 632 6822

 

 

FROM:

Bank of America, N.A.
233 South Wacker Drive - Suite 2800
Chicago, Illinois 60606
Robert OHara / Mike Allison

 

 

Date:

24JUL03

 

Our Reference No. 3106648

 

Internal Tracking Nos. 13030542

 

The purpose of this letter agreement is to confirm the terms and conditions of
the Transaction entered into between Mandalay Resort Group and Bank of America,
N.A. (each a “party” and together ‘the parties”) on the Trade Date specified
below (the “Transaction”).  This letter agreement constitutes a “Confirmation”
as referred to in the Rate Swap Master Agreement specified in paragraph 1 below
(the “Agreement”).

 

The definitions and provisions contained in the 2000 ISDA Definitions, as
published by the International Swaps and Derivatives Association, Inc. (the
“Definitions”) are incorporated into this Confirmation.  In the event of any
inconsistency between the Definitions and this Confirmation, this Confirmation
will govern.

 

1. This Confirmation supplements, forms part of, and is subject to, the Rate
Swap Master Agreement dated as of 240CT86, as amended and supplemented from lime
to time (the “Agreement”), between the parties.  All provisions contained in the
Agreement govern this Confirmation except as expressly modified below.

 

In this Confirmation “Party A” means Bank of America, N.A. and “Party B” means
Mandalay Resort Group.

 

 

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

 

 

Notional Amount:

USD 50,000,000.00

 

 

Trade Date:

22JUL03

 

 

Effective Date:

31JUL03

 

 

Termination Date:

31JUL09, subject to adjustment in accordance with the Modified Following
Business Day Convention

 

 

Fixed Amounts:

 

 

 

Fixed Rate Payer:

Party A

 

 

Fixed Rate Payer Payment

 

Dates:

The 31st of each January and July, commencing 31JAN04 and ending 31 JUL09,
subject to adjustment in accordance with the Modified Following Business Day
Convention.  No Adjustment Of Period End Dates.

 

 

Fixed Rate:

6.50000%

 

 

Fixed Rate Day Count

 

Fraction:

30/360

 

 

Floating Amounts:

 

 

 

Floating Rate Payer:

Party B

 

 

Floating Rate Payer

 

Payment Dates:

The 31st of each January and July, commencing 31JAN04 and ending 31JULO9,
subject to adjustment in accordance with the Modified Following Business Day
Convention.

 

 

Floating Rate for initial

 

Calculation Period:

TO BE SET

 

 

Floating Rate Option:

USD-LIBOR-BBA

Averaging:

Inapplicable

Designated Maturity:

6 Month

 

 

Spread:

Plus 2.42000%

 

 

Floating Rate Day Count

 

 

--------------------------------------------------------------------------------


 

Fraclion:

Actual/360

 

 

Floating Rate Payer Reset Dales:

The Reset Date for a Calculation Period will be the first day of the next
following Calculation Period provided that for the final Calculation Period the
Reset Date will be the Termination Date.

 

 

Compounding:

Inapplicable

 

 

Business Days:

New York; Lonclon

 

 

Calculation Agent:

Party A

 

 

3. Recording of Conversations:

 

 

Each party to this Transaction acknowledges and agrees to the tape recording of
conversations between the parties to this Transaction whether by one or other or
both of the parties or their agents, and that any such tape recordings may be
submitted in evidence in any Proceedings relating to the Agreement and/or this
Transaction.

 

 

4. Account Details:

 

 

 

Account for payments to Party A:

 

USD

 

We will debit your account.

NAME:

Bank of America

ABA #:

CA

ACCT.

1257501024

 

 

Mandalay Resort Group

 

 

 

Account for payments to Party B:

 

 

USD

 

NAME:

Bank of America

ABA #:

CA

NAME:

Mandalay Resort Group

ACCT:

1257501024

 

5. Offices:

 

The Office of Party A for this

Transaction is:

Charlotte, NC

Please send reset notices to fax no. (312-234-3603)

 

The Office of Party B for this

Transaction is:

Nevada, USA

 

Credit Support Document: As per Agreement (and Credit Support Annex if
applicable).

 

Please confirm that the foregoing correctly sets forth the terms and conditions
of our agreement by returning via telecopier an executed copy of this
Confirmation to the attention of Global Derivative Operations at (fax
no.(312) 234-3603).

 

Yours Sincerely,

 

Bank of America, N.A.

 

Dave Walker

Senior Vice President

 

Authorized Signatory

 

Accepted and confirmed as of the date first written:

 

Mandalay Resort Group

 

By:

/s/ LES MARTIN

 

 

 

Name:

Les Martin

 

 

Vice President, Chief Accounting

Title:

Officer and Treasurer

 

 

Our Reference #3106648

 

2

--------------------------------------------------------------------------------
